PER CURIAM:
This claim was submitted upon a duly executed written stipulation which revealed the following: During a road construction project of respondent, which called for the construction of a fill on land adjacent to claimant’s property, respondent was negligent in failing to provide a drain for the fill. Twice during heavy rains, mud and water washed into an apartment on claimant’s land, causing damage in the sum of $950.00.
Based on the foregoing facts, an award in the above amount is hereby made.
Award of $950.00.